DETAILED ACTION
This action is in response to an amendment to application 14/254929, filed on 2/23/2021. Claims 1, 3-10, 12-18, and 21 are pending. Claims 2, 11, 19 and 20 are canceled. This application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0179919, hereinafter “Kropaczek,” in view of U.S. Pat. No. 7,024,345, hereinafter “Stamm,” U.S. Pat. No. 9,525,582, hereinafter “Mohr,” and U.S. Pat. No. 8,825,513, hereinafter “Misra.” 
Regarding claim 1, Kropaczek discloses “An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, (see, e.g., Kropaczek, fig. 1B, 9, 11-12 & associated text; para. 56-61) cause the apparatus at least to:	cause a first parameter value set comprising at least one first parameter value to be provided to a first set of devices, wherein the at least one first parameter value is within an acceptable range of values; (see, e.g., Kropaczek, fig. 2 sec. 202-211 & associated text; para. 15, 68, 76, 87, 92)	obtain a fitness value associated with the first parameter value set in the first set of devices; (see, e.g., Kropaczek, fig. 2 sec. 212-216 & associated text)	determine, based at least in part on the fitness value and an optimization algorithm, at least one second parameter value set comprising at least one second parameter value, (see, e.g., Kropaczek, fig. 2 sec. 217-221 & associated text) and	cause the at least one second parameter value set to be provided to the first set or a second set of devices.” (see, e.g., Kropaczek, fig. 2 & associated text; para. 66).
Kropaczek does not appear to disclose the underlined portions of the limitation "cause a first parameter value set comprising at least one randomly selected first parameter value to be provided to a first set of devices, wherein the at least one randomly selected first parameter value is within an acceptable range of values.” However, Stamm discloses (at fig. 1, sec. 102 & associated text) a logic core simulation process wherein testing parameter values are randomly selected within “upper and lower limits.” 
Kropaczek does not appear to disclose the limitation "wherein the first set of devices are provided with the same first parameter value set" or the underlined portion of the limitation “cause the at least one second parameter value set to be provided to the first set or a second set of devices wherein the apparatus is further caused to determine at least one of the first set or the second set of devices based at least in part on at least one of the following: geographic region, device type, language region, and cultural region.”  However, Mohr teaches (at fig. 3 and associated text) a method of provisioning (and reprovisioning) each and every device in a set of devices with a single set of parameters selected from a ranked list of multiple sets of parameters. Mohr also teaches (at 3:20-40; 4:9-21; fig. 4 & associated text) distributing different sets of parameters to different device types.
Kropaczek does not appear to disclose the underlined portion of the limitation "obtain a fitness value associated with the parameter value set in the first set of devices, wherein the fitness value indicates a user retention rate.” However, Misra discloses (at fig. 2 and associated text) computing a “user retention score” from an “observed data set (i.e., historical cancellation percentage) and variable values (i.e., the aforementioned usage profile parameters, business attribute parameters, revenue impact parameters, agent availability parameters, etc.).” 
Mohr, Stamm, Misra, and Kropaczek are directed toward control systems and therefore are analogous art. On or before the effective filing date of the invention, one of ordinary skill in the art would have deemed it obvious to try to combine the randomly selected parameter values of Stamm and the parameter setting method of Kropaczek with the single parameter set distribution of Mohr and the parameter fitness computation of Misra, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to improve and to simplify the parameter provisioning process. Accordingly, the instant claim is unpatentable over the combination of Kropaczek, Stamm, Misra, and Mohr. 	Regarding claim 3, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1, wherein the optimization algorithm comprises at least one of an adaptive simulated annealing algorithm, a simulated annealing algorithm and an iterated local search algorithm.” (see, e.g., Kropaczek, para. 132).	Regarding claim 4, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1, wherein the apparatus is further configured to select the optimization algorithm at least in part based on a number of devices comprised in the second set of devices.” (see, e.g., Kropaczek, fig. 1B, 2, 11-12 & associated text).	Regarding claim 5, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1, wherein the apparatus is further configured to determine the second set of devices based at least in part on at least one of the following: a number of parameters comprised in the second parameter value set and a type of at least one parameter value comprised in the second parameter value set.” (see, e.g., Mohr, 3:20-40; 4:9-21; fig. 4 & associated text).
Regarding claim 6, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1,” but fails to disclose the underlined portion of the following limitation: wherein the apparatus is configured to cause the first parameter value set to be provided to the first set of devices by causing transmission of the first parameter value set to at least one device of the first set of devices responsive to at least one request from the at least one device.” More specifically, the combination of Kropaczek, Stamm, Misra, and Mohr discloses transmitting the first parameter value set to at least one device, but the combination fails to disclose that transmission of parameter sets occurs in responsive to at least one request from a receiving request. 
However, requesting data and sending data in response to a request were well known in the art on or before the effective filing date of the instant application. Official Notice is hereby given to that effect. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine requesting data and sending data in response to a request with the parameter optimization of the combination of Kropaczek, Stamm, Misra, and Mohr, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to avoid sending data to a recipient before the recipient is ready to receive data. Accordingly, the instant claim is unpatentable over the combination of Kropaczek, Stamm, Misra, and Mohr.
NB: Applicants did not timely object to the foregoing use of Official Notice. Accordingly, Applicants have acquiesced to its use. MPEP 2144.03.	Regarding claim 7, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1, wherein the apparatus is, responsive to determining, using the optimization algorithm, a preferred parameter value set, configured to cause the preferred parameter value set to be provided to a third set of devices.” (see, e.g., Kropaczek, fig. 1B, 2, 11-12 & associated text).	Regarding claim 8, the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 7, wherein the third set of devices comprises at least one of the first set and second set of devices.” (see, e.g., Kropaczek, fig. 1B, 2, 11-12 & associated text).
Regarding claim 9 the combination of Kropaczek, Stamm, Misra, and Mohr renders obvious “The apparatus according to claim 1,” but fails to disclose the underlined portion of the following limitation: “wherein the apparatus is configured to cause the first parameter value set to be provided to the first set of devices at least in part via a wireless data interface. More specifically, the combination of Kropaczek, Stamm, Misra, and Mohr fails to disclose that transmission of parameter sets occurs via a wireless data interface. However, wireless data interfaces were well known in the art on or before the effective filing date of the instant application. Official Notice is hereby given to that effect. 
On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine a wireless data interface with the parameter provision operation of the combination of Kropaczek, Stamm, Misra, and Mohr, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to send data to a broader set of potential recipients. Accordingly, the instant claim is unpatentable over the combination of Kropaczek, Stamm, Misra, and Mohr.
NB: Applicants did not timely object to the foregoing use of Official Notice. Accordingly, Applicants have acquiesced to its use. MPEP 2144.03.	Regarding claims 10, 12-18 and 21, the instant claims are equivalents of claims 1 and 3-9, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claims 10 and 21; the rejection of claim 3 applies, mutatis mutandis, to claim 12; the rejection of claim 4 applies, mutatis mutandis, to claim 13; the rejection of claim 5 applies, mutatis mutandis, to claim 14; the rejection of claim 6 applies, mutatis mutandis, to claim 15; the rejection of claim 7 applies, mutatis mutandis, to claim 16; the rejection of claim 8 applies, mutatis mutandis, to claim 17; and the rejection of claim 9 applies, mutatis mutandis, to claim 18.

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found to be persuasive because Mohr also teaches (at 3:20-40; 4:9-21; fig. 4 & associated text) distributing different sets of parameters to different device types, which meets the newly added limitation. 

Conclusion
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191